349 Ill. App. 161 (1952)
109 N.E.2d 923
Morris Ohnstein, Plaintiff,
v.
Simon L. Levy et al., Defendants. Simon L. Levy, Counterplaintiff-Appellant,
v.
Arlene Meyer and Harold Meyer, Counterdefendants-Appellees.
Gen. No. 45,990.
Illinois Appellate Court.
Opinion filed December 30, 1952.
Released for publication January 28, 1953.
Leonard H. Lawrence, for appellant.
Jacob Levy, of counsel.
No appearance for appellees.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Order reversed and cause remanded with directions.
Not to be published in full.